Title: To Benjamin Franklin from Sarah Bache: Two Letters, with a Note from Richard Bache, 24 January 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin


I.
Dear & Honoured Sir
Philadelphia Jan 24th. 1783
Coll Cambray, who we shall miss very much, is the bearer of this, he will tell you how all the Family do, I paraded all the Children to day on purpose for him to tell you how they look’d, and if he does not say they are fine and handsome, I know not were he will find his beauties—the news papers that came since Major Franks’ paket was made up I now give to Coll Cambray— Miss Beckwith, who is every thing that is Clever is with us, give me leave to thank you for introducing her to us, I look upon myself particularly fortunate to have it in my power to make Philad in some measure agreable to her, every effort in Mr B. power and mine shall be exerted to serve her— Mr Bache is not at home, my love to Temple and Beny I am as ever your Dutiful Daughter
S Bache
 
Addressed: The Honble. / Dr. Benjamin Franklin / Minister Plenepy. from the United / States of No. America / at / Passy.
  
II.

Dear and Honoured Sir
Philadelphia Jan. 24. 1783
As soon as we receiv’d Your letter by Miss Beckwith, both Mr Bache and myself waited on her, and requested her to stay with us, till she could be agreeably setled. She more than answers the recommendation given her, and if my fortune was as large as my heart should never leave us, but warm Friends she shall never want while in Philad. I answer for Mr Bache and myself— I wrote you already by this opportunity, but wished to tell you Miss B was with us, she will write to you herself we all continue well— I am as ever Your Dutiful Daughter
S Bache


[In Richard Bache’s hand:] Inclosed is the 4th. Bill of a Sett— three of which are already sent, & I hope some of them got to hand by this time—
R Bache

 
Addressed: Dr. Franklin
